Cite as 2021 Ark. 235
                    SUPREME COURT OF ARKANSAS

                                                    Opinion Delivered:   December 16, 2021

 IN RE ADMINISTRATIVE PLANS FOR
 CIRCUIT COURTS AND DISTRICT
 COURTS




                                           PER CURIAM

       Pursuant to Administrative Orders Nos. 14 and 18, administrative plans have been

submitted by all judicial circuits and all judicial districts.

       The following circuit court administrative plans have been approved: First Circuit,

Second Circuit, Third Circuit, Fourth Circuit, Sixth Circuit, Eighth-North Circuit, Eighth-

South Circuit, Ninth-East Circuit, Ninth-West Circuit, Tenth Circuit, Eleventh-East Circuit,

Eleventh-West Circuit, Twelfth Circuit, Thirteenth Circuit, Fourteenth Circuit, Sixteenth

Circuit, Seventeenth Circuit, Eighteenth-West Circuit, Nineteenth-West Circuit, Twentieth

Circuit, Twenty-First Circuit, Twenty-Second Circuit, and Twenty-Third Circuit.

       The following district court administrative plans have been approved: First District,

Eleventh District, Thirteenth District, Fifteenth District (Jackson County), Seventeenth

District, Eighteenth District, Nineteenth District, Twentieth District, Twenty-First District,
Twenty-Third District, Twenty-Seventh District, Thirty-Seventh District, Thirty-Eighth

District, Fulton County District Court, Izard County District Court, and Stone County

District Court.

       All approved administrative plans are effective January 1, 2022.

       Pursuant to Administrative Orders Nos. 14 and 18, for the courts with administrative

plans that have not yet been approved, the plans currently in effect shall remain in full force

until new plans are approved.




                                              2